Case 1:18-cv-00760-TSE-MSN Document 52 Filed 02/26/19 Page 1 of 2 PagelD# 715

IN THE UNITED STATES DISTRICT COURT FOR THE
EASTERN DISTRICT OF VIRGINIA
Alexandria Division

BUSHNELL HAWTHORNE, LLC
v. Civil Action No. 1:18¢v760
CISCO SYSTEMS, INC.
ORDER
The following deadlines shall govern the disposition of this case:

Defendant must file an answer to the complaint on or before March 4, 2019 at 5:00
p.m.

A Fed. R. Civ. P. 16(b) PRETRIAL CONFERENCE will be held on Wednesday,
March 13, 2019 at 11:00 a.m. before the assigned United States Magistrate Judge. The
parties shall confer prior to the Rule 16(b) conference (i) to consider the claims, defenses,
possibilities of a prompt settlement or resolution of the case, and trial before the magistrate
Judge, (ii) to arrange for the disclosures required by Rule 26(a)(1), and (iit) to develop a
discovery plan which will COMPLETE DISCOVERY on or before Friday, May 24,
2019." The parties must file their proposed discovery plan by the Wednesday preceding
the Rule 16(b) conference.

Discovery may begin upon receipt of this order. A party may not exceed five (5)
non-party, non-expert witness depositions nor serve on any other party more than thirty
(30) interrogatories, including parts and subparts, without leave of court.

All DISPOSITIVE MOTIONS must be filed on or before Tuesday, June 4, 2019.2

 

' Both fact and expert discovery must be completed on or before this deadline; thus, the parties must
disclose expert testimony and file the appropriate reports at least fifty (50) days before the close of
discovery. All other deadlines not specifically addressed by this Scheduling Order are govemed by the
Federal Rules of Civil Procedure; however, these deadlines are cut in half to accommodate this expedited
schedule.

? All summary judgment issues shall be Presented in the same pleading unless leave of coust is first
obtained. As required by Local Civil Rule 56, each brief in support of a motion for summary judgment
must include a separately captioned section with the brief listing, in number-paragraph form, each material
fact that the movant contends is undisputed with appropriate citations to the record. A brief in opposition
to a motion for summary judgment must include a separately captioned section within the brief addressing,
in numbered-paragraph form corresponding to the movant’s section, each of the movant’s enumerated facts
and indicating whether the non-movant admits or disputes the fact with appropriate citations to the record,
The Court may assume that any fact identified by the movant as undisputed in the movant’s brief that his
not specifically controverted in the non-movant’s brief in the manner set forth above is admitted for the
purpose of deciding the motion for summary judgment.
Case 1:18-cv-00760-TSE-MSN Document 52 Filed 02/26/19 Page 2 of 2 PagelD# 716

The deadlines for responses and replies are govemed by local rule.

The parties must notice a hearing on any dispositive motions for Friday, June 28,
2019 at 10:00 a.m.

In the event the parties do not file dispositive motions, the FINAL PRETRIAL

CONFERENCE will be held on Thursday, June 27, 2019 at 4:00 p.m.

If the parties do file dispositive motions, and a final pretrial conference is still
necessary, the FINAL PRETRIAL CONFERENCE will be held on Thursday, August

1, 2019 at 4:00 p.m.

Each party shall be represented at the final pretrial conference by at least one
attomey who will try the case.

Additionally, at least fourteen (14) days before the final pretrial conference the
partics must file: (i) all remaining pretrial motions, including in limine and Daubert
motions;? (ii) Rule 26(a)(3) disclosures; (iii) a list of the exhibits to be used at trial; (iv) a
list of the witnesses to be called at trial; and (v) a written stipulation of uncontested facts.
Objections to exhibits must be filed three (3) days before the conference; otherwise the
exhibits shall stand admitted in evidence. The original exhibits shall be delivered to the
clerk as provided by Local Rule 79(A). Non-expert witnesses and exhibits not so
disclosed and listed will not be permitted at trial except for impeachment or rebuttal, and
no person may testify whose identity, being subject to disclosure or timely requested in
discovery, was not disclosed in time to be deposed or to permit the substance of his
knowledge and opinions to be ascertained.

At least seven (7) days before the final pretrial conference, the parties must complete
all settlement and/or mediation efforts.

The trial of this case will be set for a day certain, within 2-8 weeks of the final
pretrial conference. Proposed voir dire questions and jury instructions are due seven (7)
days before the start of trial.

PERSONAL IDENTIFIERS MUST BE REDACTED FROM ALI. PUBLICLY
FILED PLEADINGS AND EXHIBITS IN ACCORDANCE TH LOCAL RULE 7(C).

  
  
  

Alexandria, Virginia
February 26, 2019

 

TS. Ellis,

United States District Judge

 

* An expedited briefing schedule shall apply to in limine and Daubert motions. Specifically, the non-
moving party shall have seven (7) days to respond to in limine or Daubert motions, and the moving party
Shall have three (3) business days to file any reply.
